                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

NATHANIAL GERALD SERRELL
MACK,
                                              8:17CV495
                  Plaintiff,

      vs.

DR. JEFF MELVIN, PH.D. N.D.C.S.
Behavioral Health Assistant
Administrator for Sex Offender Services
and C-Sort (Clinical Sex Offender
Review Team) Chair Person (Officially
and Individually); DR. STEPHANIE
BRUHN, N.D.C.S. Behavioral Health
Assistant Administrator for Sex            MEMORANDUM
                                            AND ORDER
Offender Services and C-Sort Team
Chair Person (Officially and
Individually); TAMMY JACKSON,
LIMHP N.D.C.S. Mental Health
practioner Clinical Sex Offender
Programs Manager and C-Sort Vice
Chair Person (Officially and
Individually); PAUL RODRIQIEZ,
LIMHP N.D.C.S. Clinical Sex Offender
Programs Manager and C-Sort Team
Vice Chair Person (Officially and
Individually); JANE DOE I, Former
Nebraska State Penitentiary Mental
Health Practioner II (Officially and
Individually); HEATHER JACKSON,
Nebraska State Penitentiary Mental
Health Practioner II (Officially and
Individually); and JERAMY
SIMONSEN, Nebraska State
Penitentiary Mental Health Practioner II
and former Acting Clinical Sex Offender
Programs Manager and C-Sort Vice
Chair Person (Officially and
Individually);

                   Defendants.



       On February 1, 2019, the court entered a Memorandum and Order and
Judgment dismissing this action without prejudice due to Plaintiff’s failure to file
an amended complaint by the January 24, 2019 deadline. (Filing Nos. 23 & 24.)
Shortly thereafter, on February 5, 2019, Plaintiff filed an Amended Complaint
(filing no. 25) and a Motion for Appointment of Counsel (filing no. 26). Plaintiff’s
Amended Complaint is dated January 29, 2019, and Plaintiff represents in his
motion for counsel that he has “Mental Retardation Disorder and Dexexia.” (Filing
No. 26 at CM/ECF p. 3.) Upon consideration, and pursuant to Fed. R. Civ. P. 60(a)
(court may correct mistake in judgment on its own without notice), the court will
vacate the previous order and judgment dismissing this matter and order the clerk’s
office to reinstate this case. Accordingly,

      IT IS ORDERED that:

       1.     The court’s Memorandum and Order (filing no. 23) and Judgment
(filing no. 24) dated February 1, 2019, are vacated.

       2.   The clerk of the court is directed to reinstate this case on the court’s
pro se docket.

      3.    The clerk of the court is directed to amend the case caption to include
only the four defendants listed in the Amended Complaint (see filing no. 25 at
CM/ECF pp. 2–3) as Defendants in this action. The clerk shall remove all other
Defendants not listed in the Amended Complaint from the caption.




                                         2
      4.    Plaintiff is advised that the next step in his case is for the court to
conduct an initial review of Plaintiff’s claims in his Amended Complaint to
determine whether summary dismissal is appropriate under 28 U.S.C. § 1915(e)(2).
The court will conduct this initial review in its normal course of business.

      Dated this 6th day of February, 2019.

                                              BY THE COURT:

                                              s/ Richard G. Kopf
                                              Senior United States District Judge




                                        3
